     Case 3:18-cv-02109-BEN-LL Document 143 Filed 03/25/21 PageID.5115 Page 1 of 2



 1    CODY R. LEJEUNE (CSB NO. 249242)
      cody@lejeunelawfirm.com
 2
      LEJEUNE LAW, P.C.
 3    2801 Camino Del Rio South
      Suite 200A
 4
      San Diego, CA 92108
 5    Telephone: (985) 713-4964
 6
      Attorneys for Plaintiff
 7    GOLDEN EYE MEDIA USA, INC., FARZAN
      DEHMOUBED and JENNIFER DUVALL
 8
 9
10
11                         UNITED STATES DISTRICT COURT

12                       SOUTHERN DISTRICT OF CALIFORNIA

13    GOLDEN EYE MEDIA USA, INC., a                CASE NO.: 3:18-cv-02109-BEN-LL
      California corporation,
14                                                 JOINT NOTICE OF SETTLEMENT
                                      Plaintiff,
15                                                 BETWEEN GOLDEN EYE MEDIA
      v.                                           USA, INC., FARZAN DEHMOUBED,
16    TROLLEY BAGS UK LTD, a                       JENNIFER DUVALL, AND
17    corporation of the United Kingdom; and       BERGHOFF INTERNATIONAL,
      BERGHOFF INTERNATIONAL, INC., a              INC.
18    Florida corporation,
19                                 Defendants.
20    TROLLEY BAGS UK LTD, a
21    corporation of the United Kingdom; and
      BERGHOFF INTERNATIONAL, INC., a
22    Florida corporation,
23                             Counterclaimants
      v.
24
      GOLDEN EYE MEDIA USA, INC., a
25    California corporation; FARZAN
      DEHMOUBED, an individual; and
26
      JENNIFER DUVALL, an individual,
27          Counter-Defendants and Third-Party
28                                  Defendants.


                                                                       3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 143 Filed 03/25/21 PageID.5116 Page 2 of 2



 1          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OR RECORD:
 2          PLEASE TAKE NOTICE that Plaintiff/Counter-Defendants Golden Eye Media
 3 USA, Inc., Farzan Dehmoubed, and Jennifer Duvall, and Defendant/Counterclaimant
 4 Berghoff International, Inc. (“Berghoff”) (together, the “Parties”) have reached an informal
 5 agreement to resolve their claims in this case, which will result in the dismissal of Berghoff
 6 from this case. The Parties are finalizing a formal settlement agreement, and once all
 7 conditions have been met, a Notice of Dismissal as to all remaining claims that exist
 8 between Berghoff and the Plaintiff/Counter-Defendants will be filed.
 9          IT IS SO STIPULATED.
10
11                                                  Respectfully submitted,
                                                    LEJEUNE LAW, P.C.
12
      Dated: March 25, 2021                          By: /s/ Cody R. LeJeune
13                                                       Cody R. LeJeune
14                                                       2801 Camino Del Rio South
                                                         Suite 200A
15                                                       San Diego, CA 92108
16                                                       Phone: (985) 713-4964
17                                                            Attorney for Plaintiff/Counter-Defendants,
18                                                            Golden Eye Media, Inc., Farzan
                                                              Dehmoubed, and Jennifer Duvall
19
20                                                  BERGHOFF INTERNATIONAL, INC.
21
22 Dated: March 25, 2021                             By: /s/ Elizabeth Coviello
                                                         Elizabeth Coviello as General Counsel on
23                                                       behalf of Berghoff International, Inc.
24                                                       6400 Madison St.
                                                         New Port Richey, FL 34652
25                                                       Phone: (727) 777-3330
26
27
28
                                                          1
         JOINT NOTICE OF SETTLEMENT BETWEEN GOLDEN EYE MEDIA USA, INC., FARZAN DEHMOUBED, JENNIFER DUVALL, AND
                                             BERGHOFF INTERNATIONAL, INC.
                                                                                             3:18-cv-02109-BEN-LL
